DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Claims 58, 64 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 58, 64 and 70 cite: “…shift the anticipated time of the expected event by the calculated time difference such that the new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important” It is not clear how the specification describes the process of determining the media asset is important and after that the calculated time difference such that the new anticipated time of the expected event. 
B.	Claim limitation “means for generating for consumption, a media asset; means for receiving a notification, from an application, during consumption of the media asset; means for determining, based on the notification, an anticipated time of the expected event, wherein the expected event does not have a fixed time of occurrence; means for detecting that the anticipated time of the expected event will coincide with portion of the media asset that is determined to be important; and means for, in response to the detecting: transmitting a request to the application to delay the anticipated time of the expected event, wherein new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important” in claims 65-70 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51, 57-59, 64, 65, 69 and 70 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-14 and 16 of U.S. Patent No. 11,159,855. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,855. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Instant application 17/483952
Patent 11,159,855
Claims 51, 59 and 65: A method comprising: generating for consumption a media asset; receiving a notification, from an application, during consumption of the media asset; determining, based on the notification, an anticipated time of the expected event, wherein the expected event does not have a fixed time of occurrence; detecting that the anticipated time of the expected event will coincide with portion of the media asset that is determined to be important; and in response to the detecting: transmitting a request to the application to delay the anticipated time of the expected event, wherein new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important.
Claims 1 and 11: A method comprising: generating for display a progress bar overlaid over a media asset; generating for display, at a first position on the progress bar, a current consumption position indicator that indicates a consumed portion of the media asset; receiving a notification, from an application, during consumption of the media asset; determining, based on the notification, an anticipated time of the expected event, wherein the expected event does not have a fixed time of occurrence; generating for display at a second position on the progress bar, a dynamic notification icon, wherein the second position is indicative of the anticipated time of the expected event relative to the consumed portion of the media asset indicated by the current consumption position indicator.
Claims 58, 64 and 70: The method of claim 51, wherein the transmitting the request to the application to delay the anticipated time of the expected event, further comprising the application to: calculate a time difference between the anticipated start time of the expected event and end play time for the important scene of the media asset; and shift the anticipated time of the expected event by the calculated time difference such that the new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important.
Claims 2 and 12: The method of claim 1, wherein determining the anticipated time of the expected event further comprises: determining a notification type of the notification; retrieving, from memory, a history of notifications of the determined notification type generated by the application; calculating, based on the history of notifications, an average time difference between a time when an initial notification was received and a time when a follow-up notification to the initial notification was received; and determining that the anticipated time of the expected event is a sum of the average time difference and a time when the first notification was received.
Claims 57 and 69: The method of claim 51, further comprising: calculating the anticipated time of the expected event based on history of previous notifications received from the application.
Claims 4 and 14: The method of claim 3, wherein determining the updated anticipated time of the expected event based on the updated information further comprises: determining that the updated information comprises expected route information; calculating an expected travel time to navigate a route specified by the expected route information; and determining that the updated anticipated time of the expected event is a sum of the expected travel time and a time when the updated information was received.
Claims 56, 63 and 68: The method of claim 51, wherein the determining that the anticipated time of the expected event will coincide with the portion of the media asset that is determined to be important comprises: determining a start play time and an end play time for the important scene of the media asset; determining the anticipated time of the expected event; and determining that the expected time of anticipated event is at the start play time or between the play time and the end play time.
Claims 3 and 13: The method of claim 1, further comprising: determining an updated anticipated time of the expected event based on updated information associated with the expected event; comparing the anticipated time of the expected event and the updated anticipated time of the expected event; and in response to determining that the anticipated time of the expected event and the updated anticipated time of the expected event do not match, shifting the dynamic notification icon to a third position on the progress indicator, wherein the third position is indicative of the anticipated time of the expected event relative to the consumed portion of the media asset indicated by the current consumption position indicator.
Claims 59, 65 and 70: A system comprising: communications circuitry configured to: transmit for consumption a media asset; and control circuitry configured to: receive a notification, from an application, during consumption of the media asset; determine, based on the notification, an anticipated time of the expected event, wherein the expected event does not have a fixed time of occurrence; detect that the anticipated time of the expected event will coincide with portion of the media asset that is determined to be important; and in response to the detecting: transmit a request to the application to delay the anticipated time of the expected event, wherein new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important.
Claims 6 and 16: The method of claim 1, further comprising: determining a start play time and an end play time for an important scene of the media asset; determining that the dynamic notification icon is at the start play time or between the start play time and the end play time; in response to determining that the dynamic notification icon is at the start play time or between the start play time and the end play time, determining a time difference between the dynamic notification icon and the end play time; and sending a request to the application to delay the expected event by the time difference.
Claims 55, 62 and 67: The method of claim 51, wherein determining that the portion of the media asset is important comprises: identifying a popular scene in media asset consumed by more than a threshold number of users.
Claims 6 and 16: The method of claim 1, further comprising: determining a start play time and an end play time for an important scene of the media asset; determining that the dynamic notification icon is at the start play time or between the start play time and the end play time; in response to determining that the dynamic notification icon is at the start play time or between the start play time and the end play time, determining a time difference between the dynamic notification icon and the end play time; and sending a request to the application to delay the expected event by the time difference.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (USPPGPubN 20180088749, referred to as Yamashita).
Regarding claims 51, 59 and 65:
A method comprising: 
Yamashita teaches generating for consumption a media asset, (Yamashita, system can generate content data by selecting content that is suitable (e.g., of an appropriate length or duration, [0016]); 
Yamashita teaches receiving a notification, from an application, during consumption of the media asset, (Yamashita, information such as service progress information and user profile information, the network system can generate content data for presentation on the user device that is particularly relevant or useful to the user at any particular time before, during the service arranged by the network system, [0014],[0016], [0020], Fig. 2/item 2, abstract); 
Yamashita teaches determining, based on the notification, an anticipated time of the expected event, wherein the expected event does not have a fixed time of occurrence, (Yamashita, the content data can include data regarding information pertaining to service progress (e.g., an estimated time of arrival (ETA) to a service location, etc., [0014], [0016]); 
Yamashita teaches detecting that the anticipated time of the expected event will coincide with portion of the media asset that is determined to be important; and in response to the detecting, (Yamashita, the user can be presented with videos from the video streaming service that, for example, can be viewed or consumed in their entirety before the user is estimated to arrive at the service location, [0016]; the content engine 150 can generate content data 152 pertaining to content that can be properly viewed or consumed by the user in the time remaining for the service, [0043], [0055]): 
Yamashita teaches transmitting a request to the application to delay the anticipated time of the expected event, wherein new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important, (Yamashita, in the event that the network system 100 determines an alternate route to the service location (e.g., based on traffic information). In the event of detecting a service change (265), the network system 100 proceeds to steps 270, 275, and 280 to determine updated service progress information, [0058], Fig. 2/ item 265 wherein the content data can include data regarding information pertaining to the optimal service provider selected to service the service request or information pertaining to service progress (e.g., an estimated time of arrival (ETA) to a service location, [0014] the service progress engine 140 can take into account current or predicted traffic conditions to determine service progress information 141, [0039]).
Regarding claim 52:
Yamashita teaches the method of claim 51, wherein the media asset comprises one of: a video, an audio clip, a slideshow of images, text, or a video game, (Yamashita, presented in the user application can allow the user to view information from or interact including audio or video streaming services, social media services, weather reporting services, news services, [0017]).
Regarding claim 53, 60 and 66:
Yamashita teaches the method of claim 51, wherein determining that the portion of the media asset is important comprises: retrieving metadata of the media asset; determining that the metadata of the media asset matches a user profile, (Yamashita, the network system manages a user profile for each of a plurality of users of the network system by, for example, maintaining records of historical usage data, and/or user-entered or projected personal preferences (e.g., favorite or frequently used service start or service locations, favorite music genre, favorite source for news articles, etc.), [0015], [0016], [0045]).
Regarding claim 54, 61 and 67:
Yamashita teaches the method of claim 53, wherein the determining that the metadata of the media asset matches the user profile comprises: identifying a scene in the media asset that comprises an attribute that matches user's preference identified by the user profile, (Yamashita, presented news article/scene match on user profile, [0015]).
Regarding claim 56, 63 and 68:
Yamashita teaches the method of claim 51, wherein the determining that the anticipated time of the expected event will coincide with the portion of the media asset that is determined to be important comprises: determining a start play time and an end play time for the important scene of the media asset, (Yamashita, the network system can generate content data by selecting content that is suitable (e.g., of an appropriate length or duration) for viewing or consumption by the user. For example, the network system can compare lengths of audio content from an audio streaming service or video content from a video streaming service against the service progress information (e.g., ETA to the service location) and select audio content or video content having appropriate lengths in generating the content data, [0016], [0090], Fig. 6D; Yamashita teaches determining the anticipated time of the expected event, (Yamashita, the expanded content view 660 includes a service progress bar 661,  and anticipated time of expected event 4 minutes away, [0089], Fig. 6D); and determining that the expected time of anticipated event is at the start play time or between the play time and the end play time, (Yamashita, the content length indicator 665 can represent an estimated amount of time for the user to read/ consume the content within the sub-content card 664-1 which is 3 minutes between the start play time and end anticipated time, [0090], Fig. 6D or if the ETA to service location is five minutes, the network system 100 can select news articles from a third party news service that are estimated to be read by the user in less than five minutes, [0090],  select audio content or video content having appropriate lengths in generating the content data comparing to ETA/estimated time for arrival, [0016]).
Regarding claim 57 and 69:
Yamashita teaches the method of claim 51, further comprising: calculating the anticipated time of the expected event based on history of previous notifications received from the application, (Yamashita, if the service progress information 141 indicates an ETA to the service location of four minutes, the content engine 150 can select news articles estimated to take four minutes or less to read, [0043], wherein  content data can correspond to data used by the user device to display user interface features outside the user application (e.g., a mobile operating system notification), [0014], Fig. 2/item 210 and the user interface 500 contains a new content notification 505, [0078]). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (USPPGPubN 20180088749, referred to as Yamashita), and further in view of Gupta (USPN 9681165, referred to as Gupta).
Regarding claims 55 and 62:
Yamashita does not specifically teach the method of claim 51, wherein determining that the portion of the media asset is important comprises: identifying a popular scene in media asset consumed by more than a threshold number of users. However, Gupta teaches he media guidance application may identify important content as a player in a user's fantasy sports roster, a scene corresponding to high social chatter, or gameplay in a sports event having a high probability of scoring, C4:L45-50. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gupta with the teaching of popular scene into the invention of Yamashita for the purpose of presenting popular contents.
5.	Claim(s) 58, 64 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (USPPGPubN 20180088749, referred to as Yamashita), and further in view of Sato (USPPGPubN 20030114968, referred to as Sato).
Regarding claims 58, 64 and 70:
Yamashita does not specifically teach the system of claim 59, wherein the control circuitry is further configured to transmit the request to the application to delay the anticipated time of the expected event by causing the application to: calculate a time difference between the anticipated start time of the expected event and end play time for the important scene of the media asset; shift the anticipated time of the expected event by the calculated time difference such that the new anticipated time of the expected event will occur after the conclusion portion of the media asset that is determined to be important. However, Sato teaches if the playback of the contents information is halted, the total length of playback time required to play the contents information yet to be played becomes greater than the estimated information utilization time length. In such as case, too, the estimated information utilization time length is calculated each time a set of contents information is played and, accordingly, the program list listing the contents information is modified based upon the estimated information utilization time length most recently calculated and the on -vehicle system 20 transmits the information indicating the current vehicle position, [0066], [0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Sato with the teaching of comparing expected time and the time of ending the media into the invention of Yamashita for the purpose of allowing the viewer to enjoy consuming the media during his/her trip.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 12, 2022